Citation Nr: 1136790	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  06-32 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to June 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In September 2010, the Board remanded the appeal for additional proceedings.  

The issue of service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic skin disorder did not onset in service and the currently diagnosed disorder is not causally related to service and was not caused or aggravated by a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for a skin disorder have not been met.  
38 U.S.C.A. § 1110 (West 2002) 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant substantially compliant pre-adjudication notice by letter dated in October 2004.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  Dingess, 19 Vet. App. at 473.

Additionally, VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  VA also afforded the appellant an examination and obtained nexus opinions which are adequate for adjudicative purposes:  the examiners reviewed the claims file, elicited medical histories, conducted all appropriate testing, and provided rationales for the nexus opinions.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended that there are outstanding, available, and relevant treatment records.  Further, the Board is satisfied that there has been substantial compliance with the remand directives issued in the September 2010 Board decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

July 24, 1968, service treatment records reflect the Veteran's history of accidental burn of the face and hands as a result of the explosion of a gasoline heater.  The records indicate that the Veteran was admitted for treatment with first degrees burns over his hands and feet.  On July 25, 1968, it was noted that the lesions were healing well, and he was scheduled for discharge.  On July 26, 1968, it was noted that the blisters were largely drained.  The wounds were redressed daily through August 1, 1968.  The service treatment records are then silent as to any additional complaints regarding the skin, or the face in general, and the April 1969 separation examination record reflects normal clinical findings for the "head, face, neck, and scalp," and the skin and a negative history as to skin disease.  

A December 2003 private treatment record reflects the Veteran's history of a bump/mole for approximately one year.  After examination, the Veteran was diagnosed with seborrheic keratosis on the face and seborrheic dermatitis on the scalp.  See December 2003 Kaiser Permanente treatment record.  

The January 2005 Agent Orange Registry report reflects the Veteran's history that a small "speck" appeared on the right side of his temple approximately three years earlier.  The Veteran reported that it had increased in size but did not bleed or itch.  The record indicates that the Veteran had skin tags primarily in axillae and "sabs" over the head.  Examination revealed seborrheic keratosis on the face on the right side and skin tags on both axillae.  The Veteran diagnosed the Veteran with seborrheic keratosis and indicated that it did not appear to be related to herbicide exposure.  

A July 2007 VA examination record reflects the examiner's determination that there were no diabetic skin abnormalities.  

Subsequent treatment records dating in 2008 and 2009 reflect findings of "no skin breakdown present" and "no suspicious skin lesions."  See, e.g., March, June, and October 2008 and September 2009 VA treatment records.    

A VA examination was conducted in November 2010.  The record reflects the Veteran's history that approximately two to three years earlier, he began to notice what felt like little scabs on his scalp.  He reported that his comb sometimes caught the scabs, which resulted in soreness.  Examination revealed a 2x1 centimeter flat, slightly pigmented crust-appearing lesion on the crown of the scalp with mild associated inflammation.  The examiner noted the Veteran's history that it was slightly sore since he scraped it with a comb the previous week.  He denied recent abrasion.  Examination also revealed scattered 2-4 millimeter lesions about the scalp which appeared to be cherry angiomas.  The examiner found no scaliness, flaking, or other findings suggestive of seborrheic dermatitis.  The examiner diagnosed the Veteran with scaly abrasion with secondary infection and cherry angiomas.  He again noted that there was no finding of seborrheic dermatitis.  He explained that cherry angiomas were skin changes associated with aging.  Thus, he found it was less likely than not that they were related "in any way" to diabetes or military service.  The examiner added that scalp abrasions were breaks in the skin which can become secondarily inflamed, regardless of the existence (or absence) of diabetes and/or military service.  

After review of the evidence, the Board finds service connection is not warranted because the evidence does not suggest that a currently diagnosed skin disorder onset in service or is causally related to service.  Initially, the Board notes that the competent and probative evidence does not suggest that a chronic skin disorder onset in service or existed continuously since service.  The service treatment and examination records reflect no histories or findings suggestive of the currently diagnosed cherry angiomas or any other scalp condition and the first post-service history of such a condition dates more than 33 years after the Veteran's final separation from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board acknowledges that the evidence does document treatment for a facial burn during service.  However, the service treatment records reflect no complaints or abnormal findings related to the area affected by the burn after August 1, 1968, the separation examination reflects normal clinical findings and a negative history as to skin disease, and the post-service treatment records do not suggest the existence of chronic condition related to the burn.  The Board acknowledges that the post-service evidence documents findings of skin tags and seborrheic keratosis on the face.  The record includes no medical findings suggestive of a link between these conditions and service, to include the in-service burn, however, and no competent histories suggestive of such a link, such as a history of symptoms suggestive of the skin tags or seborrheic keratosis from service to the present.  

Furthermore, the probative evidence does not suggest that there is a causal relationship between the currently diagnosed skin disorder and service or a service-connected disability, although it does include a determination that the Veteran has no diabetic skin symptoms and a probative opinion indicating that there is no relationship (either through date of onset, causation, or aggravation) between the skin disorder and service or a service-connected disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The Board acknowledges that the VA examiner did not explicitly report that the skin condition was not aggravated by the service-connected diabetes.  Based on the examiner's determination that the cherry angiomas were not "related in any way" to diabetes and the examiner's explanation that cherry angiomas occurred regardless of the presence or absence of diabetes, however, the Board finds the examiner implicitly explained why there was no aggravation due to the diabetes.   

The Board acknowledges that the Veteran contends that his skin disorder is due to Agent Orange exposure.  The evidence documents that the Veteran served in Vietnam and, as such, is presumed to have been exposed to Agent Orange during service.  The currently diagnosed skin disorder is not one of the disabilities for which service connection is presumed based on herbicide exposure, however, and there is otherwise no competent evidence suggesting a link between the reported Agent Orange exposure and the currently diagnosed disorder.  See 38 C.F.R. § 3.309.  The Board acknowledges that the Veteran contends that such a link exists.  He has not provided any medical studies or statements in support of this contention, however, and as a layperson, he is not competent to make this contention.  Thus, service connection is not warranted based on the reported exposure to Agent Orange.

In sum, the Board finds the probative evidence does not suggest that a chronic skin disorder onset in service or is causally related to service.  Consequently, service connection is not warranted, and the claim is denied.  


ORDER

Service connection for a skin disorder is denied.  

REMAND

Although the Board regrets the additional delay, another opinion is needed to determine whether the Veteran's hearing loss onset in service or is causally related to service.  The Board acknowledges that the record currently includes an opinion.  The November 2010 VA opinion is not adequate for adjudicative purposes, however, as it is based on an inaccurate premise, namely that service connection is not warranted unless hearing loss is present during service.  38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  As such, the Board finds that the November 2010 VA examiner should be given the opportunity to supplement his report and provide an opinion as to whether the Veteran's current bilateral hearing loss is related to his military service. 

Accordingly, the case is REMANDED for the following action:

1. Afford the November 2010 VA examiner the opportunity to supplement his report.  The examiner should again opine as to whether it is at least as likely as not that the Veteran's bilateral hearing loss is related to his military service, to include the Veteran's alleged noise exposure.  The examiner is notified that service connection for hearing loss is not precluded where hearing was within normal limits at separation pursuant to 38 C.F.R. § 3.385.

Complete rationale for any opinion expressed should be provided.  If the November 2010 VA examiner is unavailable or determines that another examination is needed, schedule the Veteran for a new VA examination and direct the new examiner to give his or her opinion regarding the above question.  

2. Thereafter, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


